Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chukwuma E. Azubuko appeals the district court’s order denying him leave to file a motion for consideration of his case by a three-judge court, pursuant to 28 U.S.C. § 2284 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Azubuko v. Boston Police Officer, No.1:12-cv-00457-LO-JFA (E.D.Va. June 21, 2012). We deny Azubu-ko’s motion seeking to join additional parties to this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.